DETAILED ACTION

Response to Arguments
The Applicant has cancelled Claims 8 and 10 and incorporated the limitations of cancelled Claim 10 into independent Claim 1. The limitation, “wherein the first wear indicator is disposed about and covers the second wear indicator such that the second wear indicator is visible when the first indicator is worn away” is previously unrecited.

On Page 9 of Applicant’s Remarks, the Applicant argues: “Masahiro does not disclose ‘the first wear indicator, and the second indicator having a cylindrical configuration,’ as similarly presently recited or incorporated in the Claims. 
In the Office Action dated 07/26/2022, the Examiner did not rely on Masahiro (JP 2012218628) to teach this limitation in now cancelled Claim 10. Instead, the Examiner relied upon O’Brien (US 2009/0114322).
On Page 10 of Applicant’s Remarks, the applicant argues: “O’Brien fails to provide any teachings or disclosure that would cure the deficiencies of Shimada in view of Masahiro, and therefore the combination of Shimada in view of Masahiro and O’Brien does not disclose the combination of elements recited in claims 1 and 13.
The Examiner disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. There is no argument on Page 10 of Applicant’s Remarks or any other portion of Applicant’s Remarks that specifically points out how the limitation “the first wear indicator, and the second indicator having a cylindrical configuration” is not taught by O’Brien or that the combination of other references in view of O’Brien is improper.
O’Brien, in Figures 6A-D, teaches cylindrical wear indicators 302 and 304.
Thus, O’Brien is being relied upon to teach that each of the first wear indicator, and the second wear indicator have a cylindrical configuration.

On Page 9, Applicant argues:

    PNG
    media_image1.png
    164
    660
    media_image1.png
    Greyscale

The Examiner disagrees.
Painting part 311 covers the top of core member 312, and therefore, Masahiro teaches “the first wear indicator… covers the second wear indicator”.
Furthermore, the amended recitation does not recite that the first wear indicator surrounds the second wear indicator. Instead, the amended recitation recites, “wherein the first wear indicator is disposed about and covers the second wear indicator”. The term “disposed about” can be broadly and reasonably interpreted as meaning that the first wear indicator is positioned on or near the second wear indicator. The first wear indicator being on or near the second wear indicator does not necessitate the first wear indicator surrounding the second wear indicator.
Also, when painting part 311 is worn away, then core member 312 is visible as indicated in Figures 9 and 10 of Masahiro. Masahiro in ¶[0030-0031] teaches: “As shown in FIG. 9, when the tire 400 becomes the tire 400 becomes the tire 400CH due to the change over time CH and decreases to the replacement time level CLV, the painted portion 311 of the detection mark portion 310 touches the ground and wears out. As a result the core member 312 of the detection mark portion 310 is exposed on the side surface of the tire 400. In this case, for example, as shown in FIG. 10, the color (black) of the painted portion 311 of the detection mark portion 310 of the wheel wear detection device 300 changes to the color (red or the like) of the core member 312 after the change over time CH.” Therefore, the second wear indicator 312 is visible when the first wear indicator 311 is worn away.
 Therefore, Masahiro teaches that the first wear indicator is disposed about and covers the second wear indicator such that the second wear indicator is visible when the first wear indicator is worn away.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 11, 13-17, 19, 21-23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (US Patent 4,258,319, Pub. Date March 24, 1981, herein Shimada) in view of Masahiro et al. (JP 2012218628 A, Pub. Date November 12, 2012, herein Masahiro) and further in view of O'Brien (US Pre-Grant Pub 2009/0114322 A1, Pub. Date May 7, 2009).
Regarding Claim 1, Shimada teaches:

    PNG
    media_image2.png
    587
    463
    media_image2.png
    Greyscale

A shoe (Fig 3, Col[4:24] sensor block) for analyzing (Col[1:68] surface defect detecting apparatus) a component (1, Fig 3, Col[4:54] billet 1), the shoe comprising:
a housing (25, Fig 3, Col[5:46] sensor holder 25);
a non-destructive testing (NDT) probe (29a-h, 30, Fig 3, Col[5:55-56] eddy-current flaw detecting coils 29a, 29b, 29c, 29d, 29e, 29f, 29g, 29h and 30) disposed on a side of the housing (side that is suspended downward from the top of 25, Fig 3);
a shoe interface (28, 28', Fig 3, Col[6:11-12] A pair of turning wheels 28 and 28') disposed at the side of the housing (side that is suspended downward from the top of 25, Fig 3), the shoe interface (28, 28', Fig 3) being configured to contact (Col[2:35-40] the coil holder including a turning wheel... directed in the spiral scanning direction so as to be rotated by the rotation of the material in contact with its outer surface) the component (1, Fig 3) during the analyzing (Col[2:21] spirally scan the outer surface of the material) of the component (1, Fig 3) while separating (Col[2:35-40] the coil holder including a turning wheel... directed in the spiral scanning direction so as to... maintain the predetermined gap between the coils and the material.) the NDT probe (29a-h, 30, Fig 3, Fig 3) from the component (1, Fig 3) during the analyzing (Col[2:21]) of the component (1, Fig 3), the shoe interface (28, 28', Fig 3) being configured to move along (Col[2:35-40] the coil holder including a turning wheel... directed in the spiral scanning direction so as to be rotated by the rotation of the material in contact with its outer surface) the component (1, Fig 3);
wherein each of the shoe interface (28, 28’, Fig 3)… have a cylindrical configuration (The wheel is cylindrical)

Shimada does not teach:
a first wear indicator having a configuration similar to the shoe interface and being configured to move along the component; and
a second wear indicator having a configuration similar to the shoe interface and being configured to move along the component;
wherein the first wear indicator is disposed about and covers the second wear indicator such that the second wear indicator is visible when the first wear indicator is worn away

However, Masahiro teaches:

    PNG
    media_image3.png
    272
    578
    media_image3.png
    Greyscale

a first wear indicator (300a, Fig 11; 311, Fig 8, 9) having a configuration similar (see explanation below) to the shoe interface (400, Fig 8, 9, 11) and being configured to move along (see explanation below) the component (The surface that tire 400 is rolling along); and
a second wear indicator (300a, Fig 11; 312, Fig 8, 9) having a configuration similar (see explanation below) to the shoe interface (400, Fig 8, 9, 11) and being configured to move along (see explanation below) the component (The surface that tire 400 is rolling along);
wherein the first wear indicator (311, Fig 8, 9) is disposed about (311 is disposed on 312) and covers (311 covers the top of 312, Fig 8) the second wear indicator (312, Fig 8) such that the second wear indicator (312, Fig 8) is visible when the first wear indicator (311, Fig 8) is worn away (¶[0030-0031] As shown in FIG. 9, when the tire 400 becomes the tire 400 becomes the tire 400CH due to the change over time CH and decreases to the replacement time level CLV, the painted portion 311 of the detection mark portion 310 touches the ground and wears out. As a result the core member 312 of the detection mark portion 310 is exposed on the side surface of the tire 400. In this case, for example, as shown in FIG. 10, the color (black) of the painted portion 311 of the detection mark portion 310 of the wheel wear detection device 300 changes to the color (red or the like) of the core member 312 after the change over time CH.)

The Examiner is combining Shimada in view of Masahiro by fixing wheel wear detection device 300a in Figure 11 and ¶[0033] of Masahiro in a hole in the wheel bearings of turning wheels 28 & 28' of Shimada in Figure 3.
As the wheels 28 & 28' rotate, wear detection devices 300a also rotate, and thus wear detection devices 300a have a similar configuration as wheels 28 & 28'.
As shown in Figures 8 & 9 and described in ¶[0031] of Masahiro, wear detection devices 300a each have layers 311 and 312. Layer 311 is black, while layer 312 is red. As described in ¶[0030], as wheels 28 & 28' go from being brand new as shown in Figure 8 of Masahiro to worn as shown in Figure 9, black portion 311 moves along the ground/component and wears out and then red portion 312 is exposed, which is easily visible. Therefore, black layer 311 is a first wear indicator and red layer 312 is a second wear indicator. When black layer 311 is seen and red layer 312 is not seen, then the wheel is usable; and when red layer 312 is visible, then it is time to replace the wheel as taught in ¶[0029].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimada in view of Masahiro by having a first wear indicator having a configuration similar to the shoe interface and being configured to move along the component; and a second wear indicator having a configuration similar to the shoe interface and being configured to move along the component; wherein the first wear indicator is disposed about and covers the second wear indicator such that the second wear indicator is visible when the first wear indicator is worn away because it allows the manufacturing cost of the turning wheel to be kept low because the mark is not embedded in the turning wheel itself, and because it allows a user to know exactly when the turning wheel should be replaced as taught by Masahiro (¶[0005]).

Shimada and Masahiro do not teach:
each of the… the first wear indicator, and the second wear indicator have a cylindrical configuration.
However, O’Brien teaches:

    PNG
    media_image4.png
    306
    885
    media_image4.png
    Greyscale

each of the… the first wear indicator (302, 320, Fig 6D, ¶[0042] top piece 302, ¶[0043] first wear region 320), and the second wear indicator (304, 322, Fig 6D, ¶[0042] middle piece 304, ¶[0044] second wear region 322) have a cylindrical configuration (Fig 6A-C).
The Examiner is combining Shimada and Masahiro in view of O'Brien by replacing black layer 311 and red layer 312 of Figure 8 of Masahiro with cylindrical black top piece 302 and cylindrical yellow middle piece 304 of Figures 6A-D of O'Brien, respectively. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimada and Masahiro in view of O'Brien by having each of the first wear indicator, and the second wear indicator have a cylindrical configuration because cylindrical wear indicators are one of a finite number of identified, predictable solutions, with a reasonable expectation of success of indicating wear in an adjacent material.

Regarding Claims 2 and 3, Shimada teaches:
[Claim 2] an impact protector (36, Fig 3, Col[6:40] protector 36) disposed at an end of the housing (bottommost end of 25, Fig 3).

[Claim 3] the NDT probe is an eddy current probe (29a-h, 30, Fig 3, Col[5:55-56] eddy-current flaw detecting coils 29a, 29b, 29c, 29d, 29e, 29f, 29g, 29h and 30).

Claim 5 is obvious for the same reasons as Claim 1.
Regarding Claim 5, Shimada does not teach the limitations.
However, Masahiro teaches:
the first wear indicator (311, Fig 8, 9) indicates that the shoe interface is usable during analyzing of the component (see explanation in Claim 1) and the second wear indicator indicates that the shoe interface (312, Fig 8, 9) should be replaced (see explanation in Claim 1).

Regarding Claim 6, Shimada and Masahiro do not teach:
the first wear indicator is a first pattern and the second wear indicator is a second pattern different from the first pattern.
However, O'Brien teaches:

    PNG
    media_image5.png
    299
    646
    media_image5.png
    Greyscale

the first wear indicator (520, Fig 8B, ¶[0061] When a tire having these tread markers is used, wear occurs in the first wear region 520, and is visible to a consumer as the cross hatched areas of FIG. 8C, lateral cross section C-C.) is a first pattern (504, Fig 8C, ¶[0059]  indicia 504, comprising an icon, symbol or source of manufacture, distribution, or point of consumer purchase, that runs along the axis 501 of top piece 502, with a surrounding matrix 505.) and the second wear indicator (522, Fig 8B, ¶[0062] As the tire reaches the end of its effective life, the second wear region 522 is reached) is a second pattern (¶[0062]  As the tire reaches the end of its effective life, the second wear region 522 is reached, and the indicia of source 504 is no longer observable. The disappearance of the indicia of source 504, could alternately be positioned to indicate the expiration of one or more of the manufacturer's warrantees.) different from the first pattern (504, Fig 8C).
The Examiner is combining Shimada and Masahiro in view of O'Brien by taking the indicia 504 from wear region 520 in Figure 8C of O'Brien and placing indicia 504 through layer 311 in Figure 9 of Masahiro. Region 522 in Figure 8B of O'Brien does not contain indicia 504 as taught in ¶[0062], and therefore layer 312 in Figure 9 of Masahiro, which also does not contain indicia 504, can remain the same. 
In this combination, the first pattern is indicia 504 of O'Brien, which is visible as long as layer 311 of Masahiro has not been worn down. When layer 311 of Masahiro is worn down, then layer 312 is visible. The second pattern is distinct from the first pattern because the second pattern does not contain indicia 504. The wear of layer 311 is apparent due to the visible absence of the lack of indicia 504.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimada and Masahiro in view of O'Brien by having the first wear indicator is a first pattern and the second wear indicator is a second pattern different from the first pattern because the difference in patterns between the various wear regions allows one to visually detect whether the amount of wear has exceeded a certain level as taught by O'Brien (¶[0062]).

Claims 7 and 9 are obvious for the same reasons as Claim 1.
Regarding Claims 7 and 9, Shimada does not teach the limitations.
However, Masahiro teaches:
[Claim 7] the first wear indicator (311, Fig 8, 9) is a first color (¶[0031] black) and the second wear indicator (312, Fig 8, 9) is a second color (¶[0031] red) different from the first color.

[Claim 9] a portion of the second wear indicator (312, Fig 8, 9) is visible when the shoe interface should be replaced (see explanation in Claim 1).

Regarding Claim 11, Shimada does not specifically teach the material that turning wheels 28 & 28' are constructed from. Masahiro in ¶[0021] teaches that "tire 400 is made of a resin, a thermoplastic resin foam, rubber, or the like."
Shimada and Masahiro do not teach:
the shoe interface is formed from a first material having a first hardness and each of the first wear indicator and the second wear indicator is formed from a second material having a second hardness that is less than the first hardness of the first material.
However, O'Brien teaches:
the shoe interface (14, Fig 2, ¶[0033] tread 14) is formed from a first material (¶[0034] rubber compound) having a first hardness (see explanation below) and 
each of the first wear indicator (302, 320, Fig 6D, ¶[0042] top piece 302, ¶[0043] first wear region 320) and the second wear indicator (304, 322, Fig 6D, ¶[0042] middle piece 304, ¶[0044] second wear region 322) is formed from a second material (¶[0042] tread marker 300... The materials and construction of this embodiment of a tread marker are similar to that mentioned above with respect to a first embodiment, as is the exemplary color scheme of black-yellow(or white)-red; ¶[0037] The tread marker 200 comprises a jacket 202, a disk 204, and a plug 206. The three components may be made from several types of materials including, for example, thermoplastics such as nylons, polyolefins, thermoplastic rubbers, or acrylonitrile butadiene styrene (ABS), or other polymers such as polyolefins, polyurethanes, or natural or synthetic rubbers, or combinations thereof.) having a second hardness that is less than the first hardness of the first material (¶[0037] In one embodiment, the chosen material for the tread marker, in use, should wear away at a rate similar to or greater than that of the surrounding tread.; see explanation below).
The Examiner is combining Shimada and Masahiro in view of O'Brien by replacing black layer 311 and red layer 312 of Figure 8 of Masahiro with black top piece 302 and yellow middle piece 304 of Figure 6D of O'Brien, respectively. 
The tire 400 in Figure 8 of Masahiro and the tread 14 of Figure 2 of O'Brien are both made of rubber. 
As explained in ¶[0037] the chosen material of the tread marker, which includes top piece 302 and middle piece 304, should wear away at a rate greater than that of the surrounding tread 14. The pieces 302 and 304 wear away faster than tread 14 because the hardness of pieces 302 and 304 is less than the hardness of tread 14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimada and Masahiro in view of O'Brien by having the shoe interface is formed from a first material having a first hardness and each of the first wear indicator and the second wear indicator is formed from a second material having a second hardness that is less than the first hardness of the first material because the tread marker material wearing away faster than the rubber is a known technique that yields the predictable result of ensuring that a user or operator sees an indication of a level of degradation indicated by the tread marker before the rubber has actually degraded to that level. It ensures that the rubber does not degrade before the tread marker material, so that replacement does not happen after it should happen.

Claim 13 is rejected on the same grounds as Claims 1 and 5.
Claim 14 is rejected on the same grounds as Claim 2.
Claim 15 is rejected on the same grounds as Claim 7.
Claim 16 is rejected on the same grounds as Claim 6.
Claim 17 is rejected on the same grounds as Claim 9.
Claim 19 is rejected on the same grounds as Claim 11.
Claim 21 is rejected on the same grounds as Claims 1, 5 and 11.
Claim 22 is rejected on the same grounds as Claim 2.
Claim 23 is rejected on the same grounds as Claim 7.
Claim 25 is rejected on the same grounds as Claim 9.
Claim 27 is rejected on the same grounds as Claim 6.

Claims 4, 12, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada in view of Masahiro and further in view of O’Brien and further in view of Kashin (WO 2017/123112 A1, Pub. Date July 20, 2017).
Regarding Claim 4, Shimada, Masahiro and O’Brien do not teach:
the NDT probe is an acoustic probe.
However, Kashin teaches:

    PNG
    media_image6.png
    437
    386
    media_image6.png
    Greyscale

the NDT probe is an acoustic probe (7, 8, Fig 25, p[10] EMATs 7, 8; p[3] electromagnetic acoustic transducers).
The Examiner is combining Shimada and Masahiro in view of Kashin by replacing eddy current detectors 29a-h & 30 with a plurality of EMATs 7 & 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimada, Masahiro and O’Brien in view of Kashin by having the NDT probe is an acoustic probe because ultrasonic testing of metal workpieces allows for the detection of surface and sub-surface defects as taught by Kashin (Abstract).

Regarding Claim 12, Shimada and Masahiro do not teach:
the second material is plastic
However, O'Brien teaches:
the second material is plastic (¶[0042] tread marker 300... The materials and construction of this embodiment of a tread marker are similar to that mentioned above with respect to a first embodiment, as is the exemplary color scheme of black-yellow(or white)-red; ¶[0037] The tread marker 200 comprises a jacket 202, a disk 204, and a plug 206. The three components may be made from several types of materials including, for example, thermoplastics such as nylons, polyolefins, thermoplastic rubbers, or acrylonitrile butadiene styrene (ABS), or other polymers such as polyolefins, polyurethanes, or natural or synthetic rubbers, or combinations thereof.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimada and Masahiro in view of O'Brien by having the second material is plastic because the tread marker material wearing away faster than the rubber is a known technique that yields the predictable result of ensuring that a user or operator sees an indication of a level of degradation indicated by the tread marker before the rubber has actually degraded to that level. It ensures that the rubber does not degrade before the tread marker material, so that replacement does not happen after it should happen.
Shimada, Masahiro and O'Brien do not teach:
the first material is carbide 
However, Kashin teaches:
the first material is carbide (29, Fig 25, p[10] the scanning unit contains support rollers 29 of carbide and heat-resistant material to provide the necessary clearance between the object of inspection and EMAT.) 
The Examiner is combining Shimada, Masahiro and O'Brien in view of Kashin by replacing the rubber wheels with carbide rollers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimada, Masahiro and O'Brien in view of Kashin by having the first material is carbide because the use of carbide, which is a material with high wear resistance, is a known technique that yields the predictable result of allowing the sensor block to be operated at higher speeds for longer durations.

Claim 20 is rejected on the same grounds as Claim 12.
Claim 28 is rejected on the same grounds as Claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2858                                                                                                                                                                                                        11/6/2022


/LEE E RODAK/Primary Examiner, Art Unit 2858